Title: To Thomas Jefferson from Philippe Reibelt, 10 October 1803
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur le President!
            Baltimore le 10e. Oct. 1803
          
          L’embarras de notre Situation augmente de jour en jour; inconnû à tout le Monde je ne puis nul part reusir.
          Je dois donc prier Votre Excellence, de vouloir bien me faire parvenir une reponse favorable à mes lettres ici.
          Plein de respect Votre Excellence Tr. humble et tr. Obst. Str.
          
            
              Reibelt
            
          
          
          Editors’ Translation
          
            
              Mister President,
              Baltimore, 10 Oct. 1803
            
            My situation grows worse every day. Since no one knows me, I cannot succeed anywhere.
            I must therefore beg Your Excellency to send me a favorable response, addressed here.
            With deep respect, Your Excellency, I am your very humble and obedient servant.
            
              
                Reibelt
              
            
          
        